Citation Nr: 1637706	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  04-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for pes planus, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for onychomycosis, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for plantar fibroma, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for tenosynovitis and ostearthritis/degenerative changes of the feet.  
 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to July 1971, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2003, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2007, the Veteran testified during a Board hearing before a retired Veterans Law Judge.  A transcript is of record.

In November 2007, the Board, in pertinent part, denied the Veteran's claim of service connection for tinea pedis.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacating the November 2007 Board decision.  The parties agreed that the Board had not fully addressed whether the claimed tinea pedis was aggravated by his service-connected diabetes mellitus.

 In July 2009 and June 2013, the Board remanded the claim for additional development of the record.

In September 2013, the matter was returned to the Board.  At that time, as the record showed various diagnoses involving the feet, the Board bifurcated the appeal into two separate issues: entitlement to service connection for tinea pedis; and entitlement to service connection for a foot disorder other than tinea pedis.  The Board then denied the claim of service connection for tinea pedis and remanded the other issue for additional development of the record.  Additional remands for further development were subsequently issued in January 2014 and November 2014.  

In October 2015, the Veteran was informed that the Veterans Law Judge who had conducted the September 2007 Board hearing retired, and requested whether the Veteran wanted another hearing before another Veterans Law Judge.  That same month, the Veteran responded that he wanted another Board hearing via video teleconference. 

In February 2016, the Board remanded the claim to afford the Veteran his requested Board hearing.  In June 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

Additional evidence was submitted at the Board hearing.  In his hearing testimony, the Veteran waived RO consideration of this evidence.  As such, the Board may properly consider it.  Moreover, additional VA clinical records were associated with the record in July 2016.  Although these records do show that the Veteran underwent a foot examination as part of a routine visit in May 2016, this examination did not specifically address the foot disorders addressed herein, but rather had hygiene and subjective sensation as its focus.  Specific diagnoses and their causes were not addressed.  As such, this evidence is not relevant to the current appeal and waiver of RO consideration is not necessary as there is no prejudice to the Veteran.  

Given the differing dispositions herein with respect to the Veteran's various foot disorders, for clarification purposes, the Board has characterized the issues as set forth on the front page of this decision.  

At the June 2016 hearing, the Veteran indicated that he was seeking service connection for tinea pedis, claimed as secondary to his service-connected diabetes mellitus.  In support of his claim, he submitted a May 2016 private handwritten opinion that indicated that the Veteran's diabetes complicates his athlete's foot.  However, as discussed above, this matter was denied by the Board in the September 2013 decision and that decision is final.  38 U.S.C.A. § 7104. Thus, the issue of whether new and material evidence has been received to reopen a claim for service connection for tinea pedis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

As a final preliminary matter, the Board notes that this case was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems 

The issues of entitlement to service connection for onychomycosis, plantar fibroma and tenosynovitis and ostearthritis/degenerative changes of the feet are addressed in the REMAND portion of the decision are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Pes Planus preexisted the Veteran's active duty service and did not increase in severity during service beyond its natural progression; nor is it aggravated by service-connected diabetes mellitus.  

2.  Bilateral plantar fasciitis is not shown to be causally or etiologically related to any disease, injury, or incident in service; nor is it proximately due to or aggravated by service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§ 1111.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an aggravation claim, the Board must determine, after having found the presence of a preexisting condition, whether there has been any measurable worsening of the disability during service and whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  If the presumption of aggravation under § 1153 arises, clear and unmistakable evidence (obvious or manifest) is required to rebut this presumption.  See 38 C.F.R. § 3.306(b).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  In the instant case, the foot disorders decided herein are not one of the diseases enumerated under 38 C.F.R. § 3.309(a) and, thus, service connection may not be established based solely on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Background

The evidence of record has been thoroughly reviewed.  The Veteran's August 1969 enlistment examination shows a clinical finding of pes planus.  However, no other foot abnormalities were noted.  The remaining service treatment records are silent with respect to any complaints or diagnoses pertaining to the feet, and the service separation examination showed that the Veteran's feet were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran expressly denied any foot trouble.  

The first post service evidence of any complaints pertaining to the feet is a January 2002 VA clinical record where the Veteran presented complaining of left foot pain after stepping on a nail the day before.  Follow up clinical records document chronic tinea pedis.  A February 2004 clinical record showed that the Veteran had mild pes planus, onychomycosis and a history of left plantar ulcer.  A July 2004 podiatry consult shows that the Veteran complained of a mass on the plantar aspect of the left foot.  The assessment was rule out plantar fibroma, left foot.  

A September 2007 private opinion indicated that the Veteran's foot infection was slowly healing as a result of his diabetes.  A November 2010 statement from another private doctor indicated that the Veteran was being treated for plantar fasciitis and tinea pedis.  However, no etiological opinion was provided.  

Private x-rays of the feet dated in February 2012 showed degenerative changes of the right foot and osteoarthritis of the first metatarsophalangeal joint of the left foot.  A March 2012 clinical record showed an assessment of tenosynovitis of the foot and ankle.  A July 2013 private clinical record showed that the Veteran presented for a diabetic foot examination.  He was concerned because he had a lot of fungus on his feet.  The assessment was onychomycosis and tinea pedis.  

In April 2014, the Veteran was afforded a VA examination.  The examiner reviewed the record and thoroughly summarized the pertinent medical evidence.  The Veteran reported an onset of foot pain about 2002 or 2003.  The Veteran's symptoms at that time were pain in his heel and medial longitudinal arch bilaterally, which was worse when he first got up from bed in the morning, and when he first got up to stand and walk after he had been sitting.  The Veteran also had symptoms of numbness and tingling and burning in his feet, which tend to wake him up, since about 2003, but these symptoms were related to his service-connected peripheral neuropathy.  After examining the Veteran, the examiner diagnosed plantar fasciitis, both feet.  The examiner noted that the Veteran's history was compatible with plantar fasciitis.  The small fibroma on the plantar surface of the left foot, as noted in clinical records was still present, but was a separate entity.  

The examiner opined that neither the plantar fibroma nor the history of plantar fasciitis were present while the Veteran was in the military, nor did they develop immediately after he left the military.  The history was such that it was not until approximately 2002 or 2003 that symptoms developed in the plantar surface of the feet, which was separate and distinct from his peripheral neuropathy.  Therefore, it was concluded the Veteran's foot disorder does not represent any disorder that existed prior to service, and there is no evidence that it was present during service.  The examiner added there was no evidence that the Veteran's current foot disorder was aggravated nor made worse by any problem connected with his diabetes mellitus.  It is plain from a reading of the report in its entirety the examiner did not believe these disorders were incurred in service.  

In its November 2014 remand, the Board sought clarification as to secondary service connection and to have an examiner address the other diagnoses seen in the record.  

In a February 2015 addendum opinion, the same examiner again observed that plantar fasciitis, which was diagnosed at the April 2014 examination, began in 2002 or 2003 with the Veteran having left the Military in 1971.  He also had a plantar fibroma on the plantar surface of the left foot diagnosed initially in VA Podiatry Clinic in July of 2004.  The small fibroma on the plantar surface of the left foot was a separate entity from plantar fasciitis.  

The examiner again opined in essence that neither the plantar fasciitis or plantar fibroma were incurred in service; pes planus did not increase in severity during service; and none of the other claimed conditions were incurred in service.  The examiner further stated that plantar fasciitis was not made worse by any service-connected condition, including diabetes mellitus.  The examiner again noted that the Veteran had peripheral neuropathy, which was already service-connected.  

In support of his claim, the Veteran submitted a May 2016 handwritten opinion that indicated that the Veteran's diabetes complicated his athlete's foot and plantar fibromas.  


IV. Analysis

Pes Planus

The present appeal includes the issue of service connection for pes planus, which pre-existed service.  As pes planus was clearly noted on the Veteran's entrance into active service in August 1969, the presumption of soundness does not attach.  Thus, the Board must determine whether the Veteran's pes planus increased in severity during his active duty service and, if so, whether such was clearly and unmistakably due to the natural progression of such disease.

In this case, the Veteran's pes planus was noted upon his entry into active duty service, and with no complaints or findings relating to pes planus seen in service, or for several more decades, the only reasonable conclusion is  the Veteran's pes planus did not increase in severity during service and, therefore, service connection based on aggravation is not warranted.  

Furthermore, in the February 2015 addendum opinion, the VA examiner clearly found that there was no increase in severity of pes planus during service.  The VA examiner reviewed the claims file, to include the Veteran's contentions, his service treatment records, and post-service treatment records, and had previously conducted a physical examination.  As such, the opinion was based on an accurate and complete factual premise.  Therefore, the Board accords great probative weight to the VA examiner's opinion.  Significantly, there is no contrary medical opinion of record.  Further, given the lack of any increase in severity of the Veteran's pes planus post service, there is also no evidence showing that the Veteran's diabetes mellitus has aggravated his pre-existing pes planus.    

While the Veteran is competent to describe symptoms, he is not competent to offer an opinion as to whether his pes planus increased in severity beyond the natural progression while on active duty.  Likewise, he is not competent to opine as to whether the his service-connected diabetes mellitus aggravated his pes planus.  In this regard, the question of aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the Board finds that the impact of the Veteran's military service, including his service-connected disability, on his pre-existing pes planus is a complex medical question that involves the knowledge of the nature and expected progression of pes planus.  As such, the questions of whether the Veteran's pes planus increased beyond the natural progression during service, and whether it was aggravated by his diabetes mellitus, may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the foregoing reasons, the Veteran's claim for service connection for pes planus must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R.  § 3.102; Gilbert, supra.

Bilateral Plantar Fasciitis

The present appeal also includes the issue of service connection for bilateral plantar fasciitis.  As this disorder was not noted upon entrance, the Veteran is presumed to have been in sound condition with respect to any currently diagnosed bilateral plantar fasciitis.  Thus, the question is whether such disorder had is onset in service or is otherwise related to an in service disease or injury.  The Veteran has also asserted that his bilateral plantar fasciitis is secondary to his diabetes mellitus, type II.  

Initially, the Board must find that, as there is no evidence of foot complaints or diagnoses in service or for many years after service, service connection for bilateral plantar fasciitis on a direct basis is not warranted.  Again, service treatment records are completely silent with respect to any such findings.  Moreover, the Veteran expressly denied any foot trouble at discharge.  Post-service treatment records are also silent with respect to any foot problems until approximately January 2002 when the Veteran stepped on a nail.  Moreover, the Veteran himself has reported that his foot problems began in 2002, approximately 31 years after his discharge from active service.  Thus, there is no competent lay or medical evidence of pertinent symptomatology since service.  Importantly, the VA examiner clearly found that the Veteran's bilateral plantar fasciitis did not have its onset during service nor was it related to an injury during service.  There is no competent medical evidence of record to refute this opinion.  Moreover, as the Veteran's current disorder is not a chronic disease listed at 38 C.F.R. § 3.309(a), a continuity of symptoms may not be used to establish service connection.  See Walker, supra.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

The Board now turns to whether the claim may be allowed on a secondary basis.
On this question, the April 2014 examination with February 2015 addendum show no association between plantar fasciitis and the Veteran's service-connected diabetes mellitus.  

Again, the Board has also considered the Veteran's statements that he believes his bilateral plantar fasciitis is due to his service-connected diabetes mellitus.  However, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give such a medical opinion.  Thus, service connection is also not warranted on a secondary basis. 


ORDER

Service connection for pes planus is denied.  

Service connection for bilateral plantar fasciitis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the remaining diagnoses found in the record, (plantar fibroma, onychomycosis, tenosynovitis and osteoarthritis/degenerative changes), there still is no medical opinion that clearly addresses whether one or the other of these (or all of them) may be considered to have been caused by the Veteran's service connected diabetes, or have increased in severity beyond a normal progression, by the service connected diabetes.  The Veteran's podiatrist's statement that diabetes "complicates" athletes' foot, and plantar fibromas, is too imprecise to conclude an award of service connected benefits is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Send the record to an appropriate VA clinician, preferably one other than the person who previously examined the Veteran, for an addendum opinion regarding the Veteran's onychomycosis, plantar fibroma, tenosynovitis, and osteoarthritis/degenerative changes.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The clinician is requested to respond to the following.  

 (i)  With respect to the Veteran's onychomycosis, is it as least as likely as not (i.e. there is a 50 percent or greater probability) that such was caused OR aggravated (permanently made worse) by any service-connected disability, including diabetes mellitus and associated neuropathy?  In rendering this opinion, the examiner should address the May 2016 private podiatrist's statement.

(ii)  With respect to the Veteran's plantar fibroma, is it as least as likely as not (i.e. there is a 50 percent or greater probability) that such was caused OR aggravated (permanently made worse) by any service-connected disability, including diabetes mellitus and associated neuropathy?  In rendering this opinion, the examiner should address the May 2016 private podiatrist's statement.    

(iii) With respect to the Veteran's tenosynovitis, is it as least as likely as not (i.e. there is a 50 percent or greater probability) that such was caused OR aggravated (permanently made worse) by any service-connected disability, including diabetes mellitus and associated neuropathy? 

(iv) With respect to the Veteran's osteoarthritis/
degenerative changes, is it as least as likely as not (i.e. there is a 50 percent or greater probability) that such was caused OR aggravated (permanently made worse) by any service-connected disability, including diabetes mellitus and associated neuropathy? 

A detailed rationale should be provided for all opinions rendered. 
 
2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  Thereafter the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


